       Case 2:19-cv-00196-RB-CG Document 57 Filed 06/05/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JACOB SANCHEZ,
                                                            No. CV 19-196 RB/CG
      Plaintiff,

v.

ISAIAH BAKER, et al.,

      Defendants.

                    ORDER QUASHING ORDER TO SHOW CAUSE

      THIS MATTER is before the Court on Defendants’ Unopposed Motion to Stay

Proceedings Pending Defendants’ Interlocutory Appeal, (Doc. 53), filed June 4, 2020,

and the Joint Motion to Vacate the Status Conference set for June 9, 2020, (Doc. 54),

filed June 4, 2020. The Court, having reviewed the motions, hereby finds the Order to

Show Cause, (Doc. 52), shall be QUASHED.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
